TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00618-CV


Appellants, A-L Creekside Town Center, L.P.// Cross-Appellant,
City of New Braunfels, Texas,

v.

Appellees, New Braunfels IH-35 Retail Associates, L.P., and City of New Braunfels, Texas//
Cross-Appellee, A-L Creekside Town Center, L.P.




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2008-0805A, HONORABLE DIB WALDRIP, JUDGE PRESIDING


O R D E R
PER CURIAM
		The November 10, 2008, emergency motions for "Temporary Order Staying
Mandatory Injunction" filed by appellants A-L Creekside Town Center, L.P. and the City of
New Braunfels are granted in part, pending further orders of the Court.  To preserve the parties'
rights and this Court's jurisdiction over the subject matter of the pending appeals, the Court stays
the following portions of the district court's October 10, 2008, Amended and Clarified Order
Granting Application for Temporary Injunction: 

. . . prior to approval and acceptance of Cold Springs Drive as a public street where
it is located today in cold hard concrete.  Notwithstanding the absence of a corrected
or amended plat showing the challenged portions of Cold Springs Drive and all of its
appurtenant infrastructure, including but not limited to underground storm drains, gas
lines, water lines, sewer lines and other infrastructure, to be a public street and/or
public right-of-way, the City shall immediately inspect said Cold Springs Drive and
said infrastructure and accept Cold Springs Drive and said infrastructure as public
improvements without delay unless the street or infrastructure is not in substantial
conformance with City ordinances regarding construction and traffic safety standards. 
If the street or infrastructure is not in substantial conformance with City ordinances
regarding such standards, then either the City, Intervenor, or Plaintiff may bring the
street or infrastructure up to such construction and traffic safety standards. 
Thereafter, the City shall immediately open Cold Springs Drive, in its entirety, and
its appurtenant infrastructure for public use by removing any and all barricades,
obstacles or other devices therefrom.  Following acceptance, the Cold Springs Drive
western right-of-way line shall be deemed to be coterminous with the eastern
property line of Plaintiff's Tract, and Plaintiff may directly access Cold Springs
Drive, a New Braunfels, Texas city street.  All of the land between the eastern
boundary of the Cold Springs Drive right-of-way as shown on the recorded plat and
the eastern property line of Plaintiff's Tract shall be deemed City right-of-way.


		Appellee Retail Associates, L.P., is ordered to file a response to the motions not later
than Wednesday, November 19, 2008.
		This stay remains in effect pending further orders of this Court.
		It is ordered November 13, 2008.


Before Chief Justice Law, Justices Puryear and Pemberton